Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 01/29/2021 has been received and considered. Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2. 	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-8 and 10 recite a system/medium comprising a memory and a processor, and therefore is a machine, which is a statutory category of invention. Claim 9 recites steps or acts for operation control model generation for a building including receiving the acquired basic models, adjusting the acquired basic models based on building condition information; thus, the claims are to a process, which is one of the statutory categories of invention.
(Step 2A – Prong One) The claims 1, 9 and 10 recite: 
(under its broadest reasonable interpretation, concept performed in the human mind, i. e. observation, evaluation, judgement, opinion), 
read basic models corresponding to the acquired primitives from a basic operation control model database under its broadest reasonable interpretation, (concept performed in the human mind, i. e. observation, evaluation, judgement, opinion), and sending out the acquired basic models (under its broadest reasonable interpretation, concept performed in the human mind, i. e. observation, evaluation, judgement, opinion); and 
receive the acquired basic models, adjusting the acquired basic models based on building condition information (under its broadest reasonable interpretation, concept performed in the human mind, i. e. observation, evaluation, judgement, opinion), and converting the basic models into an operation control model (under its broadest reasonable interpretation, concept performed in the human mind, i. e. observation, evaluation, judgement, opinion). 
Further as per dependent Claims 2-8, the limitation, under its broadest reasonable interpretation, is a mental process that convers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgement, or opinion but for the recitation of a generic computer component.
Therefore, the limitation, under the broadest reasonable interpretation, for the operation control model generation for a building could reasonably fall under a mental process or a person could reasonable perform this steps using a pen and paper; and thus are clearly directed to an abstract idea, as constructed. 
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application because an operation control model generation method of a building is a mental process which is a concept performed in the human mind. 
Further, Claims recites the additional elements of “memory” (Claim 1, 9 and 10), “processor” (Claim 1, 4-5, and 9-10), “database” (Claim 1, 4-5 and 9-10) and “medium” (Claim 10), and “storage” (Claim 10). Further Claims 1 and 9-10 recite “read metadata ,,,from a building information model”, “read basic models corresponding to the acquired primitives from a basic operation control model database,” and “receive the acquired basic models”; Claim 4 recites “refer to …database”, “send out …”, “read and extract the metadata”; these elements are mere data gathering, an insignificant pre-solution activity.
These additional elements do not integrate an operation control model generation into a practical application because they do no more than implement the mental processes on a computer  (see Specification (i. e. [0049])) which merely uses a computer as a tool to perform an abstract idea. 
 (Step 2B – inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because dependent claims recite additional mental processes which are concepts performed in the human mind (i. e. observation, evaluation, judgement, opinion). Further Claims 1 and 9-10 recite “read metadata ,,,from a building information model”, “read basic models corresponding to the acquired primitives from a basic operation control model database,” and “receive the acquired basic models”; Claim 4 recites “refer to …database”, “send out …”, “read and extract the metadata”. The additional elements are elements that the courts have recognized as well-understood, routine, conventional activity, i.e. receiving or transmitting data over a network and storing and retrieving e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sridharan et al. (US 20170115642 A1).

A memory configured to store a program (Fig. 3); and 
A processor (Fig. 3); wherein the processor executes the program to: 
read metadata representing a configuration of a building to acquire primitives of the building from a building information model ([0094] “BAS-BIM integrator 502 is shown to include a mapping interface generator 602. Mapping interface generator 602 may be configured to generate an interface for mapping BAS points to BIM objects.”, [0104] “BIM selector 814 retrieves the BIM from BIM database 606. BIM selector 814 may provide the BIM to BIM tree generator 606 for use in generating the BIM tree. … BIM selector 814 provides the BIM to integrated BAS-BIM viewer 504.”), read basic models corresponding to the acquired primitives from a basic operation control model database ([0105], [0106] “Integrated BAS-BIM viewer 504 may receive the point mappings from point mappings database and may use the point mappings to identify BAS points associated with BIM objects referenced in the BIM.”: point mappings of integrated BAS-BIM from point mapping database corresponds to “basic models”), and send out the acquired basic models ([0106] “Integrated BAS-BIM viewer 504 may receive the point mappings from point mappings database…”); and 
receive the acquired basic models from the generator core ([0105], [0106] “Integrated BAS-BIM viewer 504 may receive the point mappings from point mappings database”), adjust the acquired basic models based on building condition information ([0094], [0095],  “BIM updater 608 may be configured to update or modify the BIM based on the BAS point mappings. For example, BIM updater 608 may store the BAS points as properties or attributes of objects point mappings of integrated BAS-BIM can be updated by BAS points update.), and convert the basic models into an operation control model ([0107]-[0108] “The control actions may be user-defined control actions provided via the integrated BAS-BIM viewing interface. Equipment controller 818 may use the control actions to generate control signals for building equipment 512 or otherwise adjust the operation of building equipment 512. In this way, the BIM with integrated BAS points and values not only allows a user to monitor the BAS, but also provides the control functionality of a graphical BAS management and control interface.”).

As per Claim 2-4 and 6-8, Sridharan et al. teaches:
2. The building operation control model generator according to claim 1, wherein 
the operation control model is incorporated with the building information model ([0034], [0090], “”Integrated BAS-BIM viewer 504 may incorporate the BAS point values within the BIM to generate a BIM with integrated BAS points and values.”, [0100],  [0107]-[0108]). 
3. The operation control model generator according to claim 1, wherein 

one or more parameters are adjusted to adjust each basic model ([0088], “BAS-BIM integrator 502 automatically maps the BAS points to BIM objects based on attributes of the BAS points and the BIM objects (e.g., name, attributes, type, etc.)”, [0089] - [0090], [0128]). 
4. The operation control model generator according to claim 1, wherein 
The processor executes the program to:
read and extract the metadata to acquire the primitives (Fig. 8, [0097] “integrated BAS-BIM viewer 504 may retrieve the BIM from BIM database 506 and may retrieve the point mappings from point mappings database 702. Integrated BAS-BIM viewer 504 may use the point mappings to identify BAS points associated with the BIM objects.”), refer to the basic operation control model database to acquire the basic models corresponding to the acquired primitives (Fig. 8, [0098] “integrated BAS-BIM viewer 504 may use the identities of the BAS points provided by the point mappings to retrieve corresponding point values from BAS network 510. Integrated BAS-BIM viewer 504 may incorporate the BAS point values within the BIM to generate a BIM with integrated BAS points and values.”), and send out the acquired basic models to the modeling unit ([0098], [0105]); and 
read and extract the metadata to acquire overall topology information of the building (Fig. 8, [0097], [0104]), and send out the overall topology information to the modeling unit (Fig. 8, [0097], [0104]), and 

6. The operation control model generator according to claim 1, wherein 
the primitives include: 
structure primitives representing structures of elemental units of the building ([0032], [0081]-[0082]);
equipment primitives representing equipment units disposed in the building ([0032], [0081]-[0082]); and 
topology primitives representing spatial relationships of the structure primitives and the equipment primitives ([0032], [0081]-[0082]), and 
the basic models include basic models corresponding to the structure primitives, the equipment primitives, and the topology primitives ([0032], [0136]). 
7. The operation control model generator according to claim 1, wherein the operation control model is updated based on the building condition information that is received after the generation of the operation control model ([0091]-[0092], [0128]). 
8. The operation control model generator according to claim 1, wherein the building condition information includes resent measurement data of the building condition, an operation .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 20170115642 A1) as applied to claim 1-4 and 6-10 above, and further in view of Pavlak et al. (US 20180219374 A1).
As per Claim 5, Sridharan et al. fails to teach explicitly wherein 
The processor executes the program to:
Compare each primitive with the basic models in the basic operation control model database; 
select a corresponding basic model in response to a case that the corresponding basic model has the same configuration as the compared primitive; and 
select a basic model that corresponds to the compared primitive as the corresponding basic model in response to a case that there is no basic model having the same configuration as the compared primitive. 	However, Pavlak et al. teaches selecting an optimal system based on the comparison sets of data ([0019]).
Sridharan et al. and Pavlak et al. are analogous art because they are both related to a building management system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Pavlak et al. into Sridharan et al.’s invention to obtain the invention as specified in Claim 5. In particular, selecting a best optimal matching system based on comparison as taught by Pavlak et al. would have been easily conceived by one having . 

Response to Arguments
5. 	Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Objection to Information Disclosure Statement  in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Objection to Specification in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.

As per Claim Rejections - 35 USC § 101: 
Regarding applicant’s argument “I. Applicant respectfully submits that the claims should not be found directed to an abstract idea for at least reasons similar to those discussed in the USPTO's January 7, 2019 "2019 PEG Examples 37 through 42". ”: As rejected previously the limitation, unlike the Example 39 in the USPTO's PEG guidance, under the broadest reasonable interpretation, for the operation control model generation for a building could reasonably fall under a mental process or a person could reasonable perform this steps using a pen and paper; and thus are clearly directed to an abstract idea, as constructed. 

Regarding applicant’s argument “II. The USPTO October 2019 Update, dated before the current Office Action, also indicates that the claims should not be rejected under 35 USC 101 when, as in the present Application, the claims would be understood by one of ordinary skill in the art to be advantageous. ”: As rejected previously, Claim is not integrated into a practical application because an operation control model generation method of a building is a mental process which is a concept performed in the human mind. Instead it is generally liking the use of the linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Regarding applicant’s argument “III. It is respectfully submitted that the claims, if directed to an abstract idea arkuendo, integrate the abstract idea into a practical application by allowing for a specific improvement and in contrast to the reasoning the Office Action arguing that the claims do not integrate the abstract idea into a practical application because the claims allegedly do not apply the alleged judicial exception, the pending claims at least apply the alleged exception insomuch as applied by the patent eligible claims in the USPTO's Subject Matter Eligibility Examples: Abstract Idea's example 42 claim 1. “: Unlike Abstract Idea's example 42 claim 1, as rejected previously, this judicial exception is not integrated into a practical application because an operation control model generation method of a building is a mental process which is a concept performed in the human mind. The addition elements are mere data gathering, an insignificant pre-solution activity, for example, “read metadata ,,,from a building information model”, “read basic models corresponding to the acquired primitives from a basic operation control model database,” “receive the acquired basic models”, “refer to 
Regarding applicant’s argument “V. It is respectfully submitted that, even if the claims were found to not integrate the alleged abstract idea into a practical application areuendo. the claims would nonetheless be patent eligible under the new guidance which explicitly provides new criteria by which claimed features may be found amounting to significantly more than an abstract idea, such as technology which is "unconventional or otherwise more than what is well-understood, routine, conventional activity." as discussed below, of which the pending claims are more than unconventional or otherwise more than what is well-understood, routine, conventional activity.”: As previously rejected, The additional elements such as “basic model” “metadata”, and “operation control model” “are elements that the courts have recognized as well-understood, routine, conventional activity, i.e. receiving or transmitting data over a network and storing and retrieving information in memory (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Considering the claim both individually and in combination, 
Therefore, Examiner maintains 101 rejection.

As per Claim Rejections - 35 USC § 102 and 103 rejections: 
Applicants have argued that:
First, the rejection cites to Sridharan paragraphs [0094] and [0104] for a “BAS point” as alleged “primitives;” however, it is respectfully submitted that one of ordinary skill in the art would not have understood Sridharan’s cited “BAS point” to indicate the claimed “primitives.” Namely, such BAS point is not the claimed “primitives.”

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, it is Examiner’s position that Sridharan teaches the cited limitation “primitives” as rejected above.

Applicants have argued that:
Second, the rejection cites to Sridharan paragraphs [0105] and [0106] for “point mapping” as alleged “basic models;” however, it is respectfully submitted that one of ordinary skill in the art would not have understood Sridharan’s cited “point mapping” to indicate the claimed “basic models.” Namely, such “point mapping” is not the claimed “basic models.”

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, it is Examiner’s position that Sridharan teaches the cited limitation “basic models” as rejected above.

Applicants have argued that:
Third, the rejection cites to Sridharan paragraph [0106] for an integration of BAS-BIM viewer 504 receiving point mapping from a point mapping database as alleged “receive the acquired basic models from a generator core;” however, it is respectfully submitted that one of ordinary skill in the art would not have understood Sridharan’s cited features to suggest the claimed “receive the acquired basic models from a generator core.” Namely, Sridharan fails to disclose that the alleged generator core actually sends out its allegedly acquired basic models.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, it is Examiner’s position that Sridharan teaches the cited limitation “receive the acquired basic models from a generator core” as rejected above.
Applicants have argued that:
Fourth, the rejection cites to Sridharan paragraphs [0107] and [0108] for alleged “convert the basic models into an operation control model,” but it is respectfully submitted that the cited point mapping (as alleged “basic models”) are not cited in the context of the alleged “convert” features of Sridharan. Therefore, even if Sridharan includes a conversion, arguendo, Sridharan at least does not disclose such features with respect to the cited point mapping (as alleged “basic models”).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, it is Examiner’s position that Sridharan teaches the cited limitation “convert the basic models into an operation control model” as rejected above.
Therefore, Examiner maintains USC § 102 and 103 rejections.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/            Primary Examiner, Art Unit 2127